Smith, C. J'.,
delivered the opinion of the court.
The court below committed no error in permitting the amended declaration to be filed, but should not have granted the peremptory instruction. The policy sued on was not introduced in evidence. Its loss , and its contents were sought to be proven by the evidence of the witness Tobe Turner, but it is manifest from his testimony that he was without knowledge of either of these matters. We cannot tell from the record whether the •court below erred in excluding appellant’s constitution and by-laws from the evidence for the reason that it does not appear what these documents would have disclosed or what light they would have thrown upon the question at issue.

Reversed and remanded.